DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments regarding the 103 rejections have been fully considered but they are not persuasive. Applicant argues that the Telfort reference (US 2011/0213274) should not qualify as prior art according to pre-AIA  35 U.S.C. 103(c)(1) because the Telfort reference and the instant application, at the time the invention was made, were subject to an obligation of assignment to the present Applicant (Masimo Corporation). Applicant calls attention to the assignment of the Telfort reference recorded at reel/frame 026296/0286, which shows that the Telfort reference was assigned to Masimo Corporation with execution dates of April 29, 2011 (by Valery Telfort) and May 9, 2011 (by Massi Joe Kiani). Applicant calls attention to the assignment of parent application 13/010653 to Masimo Corporation, which appears to be unrecorded and lacks a reel/frame reference number, with execution dates of February 23, 2011 (by James Welch), March 1, 2011 (by Massi Joe Kiani), February 23, 2011 (by Gregory Olsen), and February 23, 2011 (by Nicholas Barker). Applicant submits that accordingly, the Telfort reference does not qualify as prior art.
The Examiner does not find the above argument persuasive. The Examiner wishes to note that pre-AIA  35 U.S.C. 103(c)(1) states “Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.” The Examiner notes that prior to the assignment execution dates April 29, 2011 and May 9, 2011, the Telfort reference was not assigned to Masimo Corporation and was instead owned by the Inventors of the Telfort reference (Valery Telfort and Massi Joe Kiani). The Examiner notes that prior to the assignment execution dates February 23, 2011 and March 1, 2011, the parent application 13/010653 was not assigned to Masimo Corporation and was instead owned by the Inventors of the application 13/010653 (James Welch, Massi Joe Kiani, Gregory Olsen, and Nicholas Barker). Additionally, it is unclear to the Examiner why, in the context of the date the claimed invention was made, Applicant solely discusses parent application 13/010653 when the instant application also claims priority to other earlier applications. In order to be entitled to the benefit of an earlier application, that earlier application must disclose the claimed invention. The Examiner respectfully requests clarification from Applicant as to whether they believe parent application 13/010653 to be the earliest disclosure of the claimed invention.
Recalling the requirements of pre-AIA  35 U.S.C. 103(c)(1), we should first determine the time the claimed invention was made. The Examiner has evaluated the applications that the instant application claims priority to, and has determined that the provisional applications 61/226996, 61/259037, 61/290436, and 61/350673 lack disclosure for the claimed invention and thus claims 1-12 and 18-20 are not entitled to the benefit of those applications (please see discussion of priority below). It appears that parent application 12/840209 does disclose the claimed invention. Therefore, it is assumed that the filing date of parent application 12/840209 is the time the claimed invention was made, i.e. the time the claimed invention was made is July 20, 2010. 
Next, we should determine the person who owned the subject matter (the Telfort reference) or the person to whom the subject matter was subject to an obligation of assignment, at the time the claimed invention was made. On July 20, 2010, the Telfort reference was owned by the Inventors of the Telfort reference, i.e. Valery Telfort and Massi Joe Kiani. We should then determine the person who owned the claimed invention or the person to whom the claimed invention was subject to an obligation of assignment, at the time the claimed invention was made. On July 20, 2010, parent application 12/840209 was owned by the Inventors of application 12/840209, i.e. James Welch, Massi Joe Kiani, and Gregory Olsen. Therefore, at the time the claimed invention was made, the subject matter and the claimed invention were not owned by the same person or subject to an obligation of assignment to the same person, the Telfort reference does not fall under the exception described in pre-AIA  35 U.S.C. 103(c)(1), and should qualify as prior art.
Applicant’s arguments with respect to the 102 rejections of claims 21-23 have been fully considered and are persuasive. The cancellation of claims 21-23 renders the rejections moot. The 102 rejections of claims 21-23 have been withdrawn. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/226,996, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, there is inadequate support for “a battery,” “an anchor configured to be adhered to the user, the anchor configured to electrically couple the blood pressure device and the acoustic sensor; a first cable connecting the acoustic sensor to the anchor; a second cable connecting the anchor to the blood pressure device” in claim 1, and “an anchor configured to be adhered to the user at a location spaced apart from the acoustic sensor, the anchor configured to electrically couple the blood pressure device and the acoustic sensor” in claim 8. Accordingly, claims 1-12 and 18-20 are not entitled to the benefit of the prior application 61/226,996.
The disclosure of the prior-filed application, Application No. 61/259,037, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, there is inadequate support for “the anchor configured to electrically couple the blood pressure device and the acoustic sensor” in claims 1 and 8. Accordingly, claims 1-12 and 18-20 are not entitled to the benefit of the prior application 61/259,037.
The disclosure of the prior-filed application, Application No. 61/290,436, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, there is inadequate support for “a battery,” “an anchor configured to be adhered to the user, the anchor configured to electrically couple the blood pressure device and the acoustic sensor; a first cable connecting the acoustic sensor to the anchor; a second cable connecting the anchor to the blood pressure device; and a wireless transceiver configured to be mounted to the arm of the user; the wireless transceiver configured to wirelessly transmit data from said plurality of sensors to a second device for processing into physiological measurements” in claim 1, and “a battery,” “an anchor configured to be adhered to the user at a location spaced apart from the acoustic sensor, the anchor configured to electrically couple the blood pressure device and the acoustic sensor; a wireless transceiver configured to wirelessly transmit data from the plurality of sensors to a second device; and the second device comprising a processor, a memory, and a display, the memory storing computer-executable instructions that, when executed, cause the second device to: process said data received from the sensor assembly to determine one or more physiological measurements; display the one or more physiological measurements on the display” in claim 8. Accordingly, claims 1-12 and 18-20 are not entitled to the benefit of the prior application 61/290,436.
The disclosure of the prior-filed application, Application No. 61/350,673, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, there is inadequate support for “a battery,” “a blood pressure device configured to be attached to an arm of the user,” “the anchor configured to electrically couple the blood pressure device and the acoustic sensor,” “a second cable connecting the anchor to the blood pressure device; and a wireless transceiver configured to be mounted to the arm of the user; the wireless transceiver configured to wirelessly transmit data from said plurality of sensors to a second device for processing into physiological measurements,” in claim 1, and “a battery,” “a blood pressure device configured to be attached to an arm of the user,” “the anchor configured to electrically couple the blood pressure device and the acoustic sensor; a wireless transceiver configured to wirelessly transmit data from the plurality of sensors to a second device; and the second device comprising a processor, a memory, and a display, the memory storing computer-executable instructions that, when executed, cause the second device to: process said data received from the sensor assembly to determine one or more physiological measurements; display the one or more physiological measurements on the display” in claim 8. Accordingly, claims 1-12 and 18-20 are not entitled to the benefit of the prior application 61/350,673.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0018409, hereinafter Banet, in view of US 2011/0213274, hereinafter Telfort.
Regarding claim 1, Banet discloses a wireless patient monitoring system (abstract) comprising: a battery (rechargeable battery, para [0045]); a plurality of sensors (examiner’s note: element is mapped to the elements it comprises) comprising: an optical sensor (optical sensor 80) configured to obtain photoplethysmographs (para [0046]), the optical sensor including at least one emitter configured to emit light (LED, paras [0040], [0046]) and at least one detector configured to detect said light after attenuation by tissue of a user (photodetector, paras [0040], [0046]), said photoplethysmographs obtained based on said detected light (para [0046]); a blood pressure device configured to be attached to an arm of the user (Fig. 4, unit 47 contains blood pressure cuff, para [0042]); an acoustic sensor configured to be attached to a neck of the user (acoustic sensor 6, para [0047]); an anchor configured to be adhered to the user (patch 42a with adhesive layer 8), the anchor configured to electrically couple the blood pressure device and the acoustic sensor (para [0041], cable 51a); a second cable connecting the anchor to the blood pressure device (cable 51a); a wireless transceiver configured to be mounted to the arm of the user (electronics module 62, which comprises wireless interface 12 and differential amplifier/filter circuit, para [0045], contained in unit 47 which is mounted on arm); the wireless transceiver configured to wirelessly transmit data from said plurality of sensors to a second device for processing into physiological measurements (para [0045], bedside device 10).
Banet does not expressly disclose a first cable connecting the acoustic sensor to the anchor.
However, Telfort discloses a first cable (Fig. 23A, cable 2307) connecting an acoustic sensor (sensor 2315) to an anchor (anchor 2303).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Banet to include a first cable connecting the acoustic sensor to the anchor, as taught by Telfort, in order to decouple the sensor from cable movement to improve performance by eliminating or reducing acoustical noise associated with cable movement from accidental yanking or jerking of the cable (Telfort para [0330]).
Regarding claim 2, Banet and Telfort discloses the system of claim 1, wherein the wireless transceiver is configured to perform bandpass filtering (Banet paras [0014], [0044]).
Regarding claim 3, Banet and Telfort discloses the system of claim 1, wherein the wireless transceiver is configured to perform signal conditioning (Banet paras [0014], [0044]).
Regarding claim 4, Banet and Telfort discloses the system of claim 1, wherein the wireless transceiver is configured to wirelessly transmit said data over Bluetooth (Banet para [0045]).
Regarding claim 5, Banet and Telfort discloses the system of claim 1, wherein the optical sensor is configured to be coupled to a fingertip (Banet para [0040]).
Regarding claim 6, Banet and Telfort discloses the system of claim 1, further comprising an adhesive for attaching the optical sensor to a user’s skin (Banet para [0040], adhesive patch).
Regarding claim 7, Banet and Telfort discloses the system of claim 1, further comprising a band configured to secure the system to the user (Banet Fig. 4, arm band 47).
Regarding claim 18, Banet and Telfort discloses the system of claim 1, wherein the blood pressure device is electronically actuated based on a time interval (Banet para [0045]).

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banet in view of Telfort and US 2003/0181798, hereinafter Al-Ali.
Regarding claim 8, Banet discloses a wireless patient monitoring system (abstract) comprising: a battery (rechargeable battery, para [0045]); a plurality of sensors (examiner’s note: element is mapped to the elements it comprises) comprising: an optical sensor (optical sensor 80) configured to obtain photoplethysmographs (para [0046]), the optical sensor including at least one emitter configured to emit light (LED, paras [0040], [0046]) and at least one detector configured to detect said light after attenuation by tissue of a user (photodetector, paras [0040], [0046]), said photoplethysmographs obtained based on said detected light (para [0046]); a blood pressure device configured to be attached to an arm of the user (Fig. 4, unit 47 contains blood pressure cuff, para [0042]); an acoustic sensor configured to be attached to a neck of the user (acoustic sensor 6, para [0047]); an anchor configured to be adhered to the user (patch 42a with adhesive layer 8), the anchor configured to electrically couple the blood pressure device and the acoustic sensor (para [0041], cable 51a); a wireless transceiver configured to wirelessly transmit data from the plurality of sensors to a second device (electronics module 62, which comprises wireless interface 12 and differential amplifier/filter circuit, para [0045], bedside device 10).
Banet does not teach the anchor being configured to be adhered to the user at a location spaced apart from the acoustic sensor, and the second device comprising a processor, a memory, and a display, the memory storing computer-executable instructions that, when executed, cause the second device to: process said data received from the sensor assembly to determine one or more physiological measurements; display the one or more physiological measurements on the display.
However, Al-Ali teaches a second device (Fig. 9, monitor module 900, interface cable 950, monitor 360); the second device comprising a processor (para [0051], waveform generator 930), a memory (para [0053], ROM 960), and a display (as seen in Fig. 5A), the memory storing computer-executable instructions that, when executed, cause the second device to: process said data received from the sensor assembly to determine one or more physiological measurements (paras [0050-0052], [0060]); display the one or more physiological measurements on the display (seen in Fig. 5A, paras [0002-0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention  to modify Banet such that the second device comprises a processor, a memory, and a display, the memory storing computer-executable instructions that, when executed, cause the second device to: process said data received from the sensor assembly to determine one or more physiological measurements; display the one or more physiological measurements on the display, as taught by Al-Ali, as a combination of prior art elements according to known methods to yield the predictable result of determining and displaying physiological measurements, where each prior art elements performs the same function as it does separately.
Banet and Al-Ali do not expressly disclose the anchor being configured to be adhered to the user at a location spaced apart from the acoustic sensor.
However, Telfort discloses an anchor (Fig. 23A, anchor 2303) configured to be adhered to the user at a location spaced apart from an acoustic sensor (sensor 2315).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Banet and Al-Ali such that the anchor is configured to be adhered to the user at a location spaced apart from the acoustic sensor, as taught by Telfort, in order to decouple the sensor from cable movement to improve performance by eliminating or reducing acoustical noise associated with cable movement from accidental yanking or jerking of the cable (Telfort para [0330]).
Regarding claim 9, Banet, Al-Ali, and Telfort disclose the system of claim 8, wherein the wireless transceiver is configured to perform bandpass filtering (Banet paras [0014], [0044]).
Regarding claim 10, Banet, Al-Ali, and Telfort disclose the system of claim 8, wherein the wireless transceiver is configured to perform signal conditioning (Banet paras [0014], [0044]).

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banet, Al-Ali, and Telfort as applied to claim 8 above, and further in view of 2010/0331631, hereinafter MacLaughlin.
Regarding claim 11, Banet, Al-Ali, and Telfort discloses the system of claim 8, but does not disclose wherein, when executed, the computer-executable instructions cause the second device to display a trend in said one or more physiological measurements on the display.
However, MacLaughlin teaches computer-executable instructions that, when executed, cause a device to display a trend in one or more physiological measurements on a display (Fig. 11, para [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention  to modify the system of Banet, Al-Ali, and Telfort such that when executed, the computer-executable instructions cause the second device to display a trend in said one or more physiological measurements on the display, as taught by MacLaughlin, in order to enable a user to view historical measurement data (MacLaughlin, para [0068]).
Regarding claim 12, Banet, Al-Ali, and Telfort discloses the system of claim 8, but does not disclose wherein, when executed, the computer-executable instructions cause the second device to assemble a database including said one or more physiological measurements.
However, MacLaughlin teaches computer-executable instructions that, when executed, cause a device to assemble a database including one or more physiological measurements (para [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Banet, Al-Ali, and Telfort such that when executed, the computer-executable instructions cause the second device to assemble a database including said one or more physiological measurements, as taught by MacLaughlin, in order to create a history of physiological measurements (MacLaughlin, para [0068]).

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banet and Telfort as applied to claim 1 above, and further in view of Banet.
Regarding claim 19, Banet and Telfort disclose the system of claim 1, wherein the wireless transceiver is configured to wirelessly transmit said data (para [0045]).
Banet and Telfort do not expressly disclose wherein the wireless transceiver is configured to wirelessly transmit said data over Wi-Fi.
However, Banet discloses transmitting data through the internet through a wireless interface (Banet para [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Banet and Telfort such that the wireless transceiver is configured to wirelessly transmit said data over Wi-Fi as a simple substitution of one element (wireless interface using the internet/Wi-Fi) for another (wireless interface using Bluetooth) to obtain the predictable result of the wireless transceiver being able to wirelessly transmit data.
Regarding claim 20, Banet and Telfort disclose the system of claim 4, wherein the wireless transceiver is configured to wirelessly transmit said data (para [0045]).
Banet and Telfort do not expressly disclose wherein the wireless transceiver is configured to wirelessly transmit said data over Wi-Fi.
However, Banet discloses transmitting data through the internet through a wireless interface (Banet para [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Banet and Telfort such that the wireless transceiver is configured to wirelessly transmit said data over Wi-Fi as a simple substitution of one element (wireless interface using the internet/Wi-Fi) for another (wireless interface using Bluetooth) to obtain the predictable result of the wireless transceiver being able to wirelessly transmit data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791